                                                                             Rkgq/.ê#i/lij:kI. :1:: :@tI$#
                                                                                    ATPAFI
                                                                                        NV IILi,VA
                                                                                         LED
                      IN THE UNITED STAT6SDISTRICT COURT
                     FOR THE W ESTERN DISTRICT OF VIRGINIA                         BEC ,
                                                                                       2,C 2218
                               R O A N O K E D IV ISIO N                         JUL         U        ,rd F
                                                                                BY:           '
                                                                                       D P        L
JEFFREY W ADDELL,                              )      CA SE N O .7:18C V00389
                                           -   )
       Petitioner,                             )
V.                                             )      M EM ORANDUM OPINION
                                               )
DARA ROBICH AUX,                               )      By:H on.Jackson L .K iser
                                               )         Senibr U nited StatesD istrictJudge
       R espondent.                            )

       Jeffrey W addell,à.Virginiainmateproceeding pro K ,filed apetition forawritofhabeas

corpus,pursuantto28U.S.C.j2254,challengingthevalidityofhisconfinementon ajudgment
in the Roanoke City CircuitCourtfordrug offenses. Respondentfiled am otion to dismiss,and

W addellresponded,m aking the m atter ripe fordisposition. W addellhasalso filed a m otion to

stay the case and a motion for discovery. After review ofthe record,I g'
                                                                       rantthe m otion to

dismissand deny theotherm otions.

                                      1.           Background

       On Janumy 10,2017,theRoanokeCity CircuitCourtenteredfinaljudgment,convicting
W addell,pursuantto a plea of nolo contendere,of severaltheft-related offenses. The court

sentenced him to fouryears'imprisonm ent.W addelldid notappealorfileapetition foram 'itof

habeas corpus in the state court. W addell filed the current petition on July 26,2018. The
                                                         .




respondentsubmitsthatW addell'spetition isprocedurally defaulted and lmtim ely. Iagree,butI

focusm y analysison the tim e-bar.

                                       II.          Tim e-Bar

       Underthe Anti-terrorism Effective Death Penalty Act(AEDPAI,'a one-yearperiod of
lim itation forfederalhabeascorpusnmsfrom the latestof:
              (A)the date on which thejudgmentbecnme finalby the conclusion of
       directreview ortheexpiration ofthetim eforseekingsuch review ;
              (B)thedateon which theimpedimentto filing an application created by
       State action in violation of the Constitution or laws of the United States is
       rem oved,iftheapplicantwaspreventedfrom filing by such Stateqction;
              (C)the date on which the constitutional dght asserted was initially
       recognized by the Supreme Court,iftherighthasbeen newly recognized by the
       Suprem eCourtand made retroactively applicableto caseson collateralreview;or
              (D)the date on which the factual predicate of the claim or claims
       presented could havebeen discovered through theexercise ofduediligence.

28U.S.C.j2244(d)(1).
       A petitioner can çstoll''the federal habeas statute of lim itation in two ways:stam tory

tolling and equitable tolling. Section 22444d)(2)tollsthe federallimitation period dtuing the
time in which çça properly filed application for State post-conviction or other collateral

review ...ispending.''Equitabletollingoccursonlyifapetitionershows<ûç(1)thathehasbeen
pursuinghisrightsdiligently,and(2)thatsomeextraordinarycircumstancestoodinhisway'and
prevented timely sling.'' Holland v.Florida,560 U.S.631,649 (2010) (quoting Pace v.
DiGuclielmo,544,U.S.408,418(2005:.
       The circuitcourtsentenced W addellon January 10,2017,and W addelldid notappeal.

Therefore,hisjudgmentbecamefinalonFebruary9,2017. SeeVa.Sup.Ct.R.5:9(a)(requiring
apetitionerto filea noticeforappealwithin thirty daysoftheentry ofjudgment);Gonzalezv.
Thaler,565U.S.134,149(201i)(holdingthat,tmderj2244(d)(1)(A),thejudgmentbecomes
final fçwhen the time for pursuing directreview in (the Supreme Courtj,or in state court,
expires'). W addellhad oneyear(365 days)from February 9,2017to filellisj2254 petition.
The statute oflimitationsexpired on February 9,2018. W addelldid notfilethepresentpetition

untillateJuly 2018,m orethan fivem onthslater.

       W addellallegesthathe isentitled to equitabletolling based on hislimited education and

m eans;how ever,he has not show n reasonable diligence in pursuing his lights and he has not
alleged that any extraordinary circum stance prevented his tim ely filing. See United States v.

Sosa,364 F.3d507,512(4th Cir.2004)(collecting cases)(holdingthatGtignoranceofthe1aw is
notabasisforequitabletollinf');United Statesv.Berry,No.3:09cr00019-1,2013W L 150319,
at*2(W .D.Va.Jan.14,2013)(collectingcases)CGRelianceonthediffkultiesinherentinpdson
life is insufficient to demonstrate equitable tolling.''). Further,W addell has not alleged a
colorable claim ofactualirmocence.1 Therefore, the petition istime-barred,and Iwillgrantthe

m otion to dism issthe petition. Assuch,W addell'smotionsto stay and fordiscovery are denied

asm oot.

                                             111.

       Forthe foregoing reasons,Ideny Petitioner'sm otion to stay and m otion for discovery,

and grantRespondent's motion to dism iss and dismissthe petition fora m 'itofhabeas corpus.

Based upon my finding thatPetitionerhasnotm adethe requisite substantialshowing of'
                                                                                  a denial

ofa constitutionalrightas required by 28 U.S.C.j 2253/),a certifkate ofappealability is
denied.

       ENTERED t '          --day ofDecem ber,2018.


                                           s/Jackson L. Kiser
                                           SENIOR UNITED STATES DISTRICT JUDGE




        1A colorableclaim ofactualinnocencecanserveasatçgateway''tosecuretheadjudicationofan
otherwiseunreviewableclaim. Schlup v.Delo,513U.S.298,315 (1995). W addelldoesnotciteSchlup
orM couiggin v.Perkins,569 U.S.383 (2013)and he doesnotpresentany new compelling evidence
                           ,

unavailableattrialoron appeal.SeeBurketv.Anaelone,208F.3d 172,183n.10(4thCir.2000)(finding
thataspetitionerbearsburdentoraisecauseandprejudiceoractualinnocence,acourtneednotconsider
eitherifnotassertedbypetitioner). '
